NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNATHAN ARTHUR FIELDS,                        No.    19-15684

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01194-GMS-
                                                MHB
 v.

RICHMOND AMERICA HOMES, real                    MEMORANDUM*
estates corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Former pretrial detainee Johnathan Arthur Fields appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a dismissal under Fed. R. Civ. P. 41(b). McHenry v. Renne,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

       The district court did not abuse its discretion in dismissing Fields’s action

for failure to comply with its order to amend the complaint to comply with Federal

Rule of Civil Procedure 8(a). Fields’s amended complaint was vague, confusing,

and failed to allege clearly the bases for his claims. See id. at 1179-80 (affirming

dismissal of a complaint under Rule 8 because it was “argumentative, prolix,

replete with redundancy, and largely irrelevant”); see also Fed. R. Civ. P. 8(a)(2)

(requiring that a pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief”).

       The district court did not abuse its discretion in denying Fields’s motion for

reconsideration because Fields failed to demonstrate any basis for relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for relief under Federal Rule of

Civil Procedure 59 or 60).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                            2                                     19-15684